Motion Granted; Order filed March 26, 2020




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-20-00100-CR
                                ____________

                    JOHN WAYNE STEWART, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 20th District Court
                             Milam County, Texas
                       Trial Court Cause No. CR25,456

                                     ORDER

      Appellant’s court-appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. Appellant filed a motion requesting
to review the record and file a pro se brief. See Anders v. California, 386 U.S. 738
(1967); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). The motion is
granted.
      Accordingly, we hereby direct the Judge of the 20th District Court to afford
appellant an opportunity to view the trial record in accordance with local
procedure; that the clerk of that court furnish the record to appellant on or before
April 10, 2020; that the clerk of that court certify to this court the date on which
delivery of the record to appellant is made; and that appellant file his pro se brief
with this court within thirty days of that date.



                                    PER CURIAM


Panel consists of Chief Justice Frost and Justices Jewell and Spain.